DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment
2.	The Amendment filed January 05, 2021 has been entered.  Claims 1-11 remain pending in the application.     

Information Disclosure Statement

3.	The information disclosure statement filed on October 04, 2020 has been considered and placed in the application file.

Claim Rejections - 35 USC § 103



5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”) in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”); previously cited.
 
	Regarding claim 8, Mihelich teaches an apparatus (audio power management system 100, par [0025], FIG. 1, see Mihelich) comprising: 
		a receiver (a limiter 116, Fig. 1, par [0027], Mihelich) configured to 
			receive an audio signal at a feedback compressor circuit (The limiter 116 may apply attenuation to the audio signal to reduce the magnitude of the audio signal and avoid overheating of the voice coil of the loudspeaker 106. Alternatively, or in addition, the limiter 116 may apply gain to the audio signal in order to ; 
			receive an auxiliary attenuation signal (any one or more of a voltage threshold comparator 146, a current threshold comparator 148, a load power comparator 150 and a speaker linear excursion comparator 152, Fig. 1, par [0067], Mihelich) from an auxiliary attenuation source (current calibration module 130, calibration module 110, Fig. 1, par [0032], see Mihelich); and 
			a processor (The power management system 100 may be hardware in the form of electronic circuits and related components, software stored as instructions in a tangible computer readable medium that are executable by a processor, such as digital signal processor, or a combination of hardware and software, par [0027], see Mihelich) configured to determine (by using value of limiter 116, Figs. 1, 8, pars [0027], [0085], see Mihelich) a threshold power level (corresponding to derived short term threshold and the derived long term threshold, see par [0085]; the instantaneous power may be compared against a determined instantaneous power limit value by the load power comparator 150 to determine if the derived instantaneous threshold has been eclipsed, par [0085], see Mihelich) based on a value of the auxiliary attenuation signal (corresponding to value of calibration module 110, Fig. 1 par [0027], Fig. 8 par [0077]; when a respective developed threshold is exceed based on a respective power value, a respective limiting signal may be generated by the load power comparator 150 and provided to the limiter 116. The limiting signals may include an determining”; 
			determine an output power level (by using output value of load power comparator 150, Fig. 1 par [0067], Fig. 8 par [0085]) of the audio signal exceeds the threshold power level (corresponding to derived short term threshold and the derived long term threshold, see par [0085]; when a respective developed threshold is exceed based on a respective power value, a respective limiting signal may be generated by the load power comparator 150 and provided to the limiter 116. The limiting signals may include an identifier indicating the instantaneous power limiter 810, the short term power limiter 814 or the long term power limiter 812, Fig. 8, par [0085], see Mihelich).  It is noted that in this context, “by using” constitutes “determining”; 
			combine the audio signal (via multiplier 802, Fig. 8) with the auxiliary attenuation signal from the auxiliary attenuation source (current calibration module 130, calibration module 110, Fig. 1, par [0032], see Mihelich) and an attenuation signal from the feedback compressor circuit to create a combination signal (FIG. 8 is an example block diagram of the load power comparator 150 that includes an example of the calibration module 110 and an example of the limiter 116. The load power comparator 150 may include a multiplier 802 and a time averaging module 804 that includes a short average module 806 and a long average module 808. The calibration module 110 may include the voltage calibration module 128 and the current calibration module 130. An audio signal provided on the audio signal line 124 may be provided to the limiter 116, FIG. 8, par [0077], see Mihelich).
 Mihelich further teaches the limiter 116 may apply gain to the audio signal in order to compensate for compression of the audio content in the audio signal. In another alternative a combination of compensation for compression by selectively applying gain to the audio signal, and selectively applying attenuation may be used (par [0091], see Mihelich).
	However, Mihelich does not explicitly disclose an attenuation signal being a compressed attenuation signal.
	Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302 (Fig. 3, par [0059], see Krishnapura).  A log-domain filter is considered a "companding" filter because it first compresses the signal and then expands it (par [0081], see Krishnapura).  FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an expander, and the amplifier with gain 1/f'(v) serves as a compressor. For example, in a log-domain filter, f(v) would be an exponential function. The compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter of FIG. 15a and realizes the transfer function H(s) given above (par [0083], see Krishnapura).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the apparatus of Mihelich such that to obtain an attenuation signal being a compressed attenuation signal as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	Mihelich in view of Krishnapura, as modified, further teaches generate an audio output signal of the feedback compressor circuit based on the combination signal (The current calibration module 130 may similarly receive a current signal indicative of real time actual current I(t) of the audio signal received at the loudspeaker 106. A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage proportional to the real-time current that is representative of an estimate of the current received by the loudspeaker 106, Fig. 1, par [0032], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
 
	Regarding claim 9, Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Mihelich in view of Krishnapura, as modified, teaches wherein the processor is further configured to dynamically adjust a value of a low pass filter (LPF) based on a change to the threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the 
 
	Regarding claim 10, Mihelich in view of Krishnapura teaches the apparatus of claim 9.  Mihelich in view of Krishnapura, as modified, teaches wherein the processor is further configured to filter the audio output signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich).

	Regarding claim 14,  Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Mihelich in view of Krishnapura, as modified, teaches wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal (A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage 

	Regarding claim 1, this claim merely reflects the method to the apparatus claim of Claim 8 and is therefore rejected for the same reasons. 
 
	Regarding claim 2, this claim merely reflects the method to the apparatus claim of Claim 9 and is therefore rejected for the same reasons.. 
 
	Regarding claim 3, this claim merely reflects the method to the apparatus claim of Claim 10 and is therefore rejected for the same reasons.
	
	Regarding claim 7, this claim merely reflects the method to the apparatus claim of Claim 14 and is therefore rejected for the same reasons.

	Regarding claim 15, this claim merely specifies a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform the method in claim 1 and is therefore rejected for the same reasons. 
 
	Regarding claim 16, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 2 and is therefore rejected for the same reasons.  

	Regarding claim 17, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 3 and is therefore rejected for the same reasons.  

Allowable Subject Matter

	Regarding Claim 4, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	 
           Claims 5-6 depend on claim 4 and are objected for the same reasons.

	Regarding Claim 11, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	 
           Claims 12-13 depend on claim 11 and are objected for the same reasons.

	Regarding Claim 18, this claim are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	 
Claims 19-20 depend on claim 18 and are objected for the same reasons.

Response to Arguments

7.	Applicant's arguments filed January 05, 2021 have been fully considered but they are not persuasive.

8.	Applicant asserts on page 8, last paragraph to page 9 first paragraph, regarding claims 1, 8, and 15:
	The Examiner asserted that Mihelich discloses the two determining operations, the combining operation and the generating operation of claim 1. Applicant disagrees. The example in FIG. 8 does not reflect determining the threshold power level based on a value of the auxiliary attenuation signal. In contrast to the subject matter of claim 1,  
Mihelich discloses that (see paragraph [0085] of Mihelich) an instantaneous or current power value is identified and compared to a limit value by a comparator 150 to determine whether "instantaneous threshold" has been eclipsed (exceeded). Applicant submits that comparing a power value to a threshold is not comparable to "determining a threshold power level based on a value of the auxiliary attenuation signal; determining an output power level of the audio signal exceeds the threshold power level; combining the audio signal with the auxiliary attenuation signal from the auxiliary attenuation source and a compressed attenuation signal from the feedback compressor circuit to create a combination signal; and generating an audio output signal of the feedback compressor circuit based on the combination signal." 
	

	Examiner respectfully disagrees.  As presented above in the Office Action, Mihelich teaches: a processor (The power management system 100 may be hardware configured to determine (by using value of limiter 116, Figs. 1, 8, pars [0027], [0085], see Mihelich) a threshold power level (corresponding to derived short term threshold and the derived long term threshold, see par [0085]; the instantaneous power may be compared against a determined instantaneous power limit value by the load power comparator 150 to determine if the derived instantaneous threshold has been eclipsed, par [0085], see Mihelich) based on a value of the auxiliary attenuation signal (corresponding to value of calibration module 110, Fig. 1 par [0027], Fig. 8 par [0077]; when a respective developed threshold is exceed based on a respective power value, a respective limiting signal may be generated by the load power comparator 150 and provided to the limiter 116. The limiting signals may include an identifier indicating the instantaneous power limiter 810, the short term power limiter 814 or the long term power limiter 812, Fig. 8, par [0085], see Mihelich).  It is noted that in this context, “by using” constitutes “determining”; 
			determine an output power level (by using output value of load power comparator 150, Fig. 1 par [0067], Fig. 8 par [0085]) of the audio signal exceeds the threshold power level (corresponding to derived short term threshold and the derived long term threshold, see par [0085]; when a respective developed threshold is exceed based on a respective power value, a respective limiting signal may be generated by the load power comparator 150 and provided to the limiter 116. The limiting signals may include an identifier indicating the instantaneous power limiter 810, determining”.

9.	Applicant further asserts on page 9, second paragraph to third paragraph, regarding claims 1, 8, and 15:
	As for the combining operation, the Examiner alleged that Mihelich discloses in paragraphs [0032] and [0077] support for combining the audio signal with the auxiliary attenuation signal and a compressed attenuation signal. There is no indication that those examples of Mihelich support such a combination of audio, and two separate attenuation signals, this was entirely overlooked by the Examiner and the support offered by Krishnapura also fails to disclose or suggest such features of claim 1.
	Krishnapura discloses a circuit with an optimal low-pass filter that is the product of a time difference and adjusting time constant. Applicant acknowledges that Krishnapura is directed to LPF modification, however, the teachings of Krishnapura are entirely deficient with respect to creating a combination signal, which includes “determining a threshold power level … based on the combination signal”,  as recited in claim 1.

 
	Examiner respectfully disagrees.  Since feedback loops (see 134, 136, Fig. 1, par [0076], see Mihelich) including audio signal compressed by compensation block (118, Fig. 1, par [0027], see Mihelich) therefore output of calibration module (110, Fig. 1 par [0027]) also including compressed audio signal (As described later, the compensation block 118 may also cooperatively operate with the individual threshold comparators 114 to perform different types of compensation of the audio signal dependent on the nature of the limiting signal being provided by a particular threshold comparator 114, par [0066], see Mihelich).  As presented above in the Office Action, Mihelich in view of 

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654